Citation Nr: 1437300	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  06-25 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a low back disability.

2.  Entitlement to an evaluation in excess of 10 percent for a left knee disability.

3.  Entitlement to an evaluation in excess of 10 percent for a left heel spur at the plantar fascial.

4.  Entitlement to service connection for sleep apnea.

5.  Whether new and material evidence has been submitted to reopen a claim of service connection for fibrocystic breast disease, to include breast cancer.

6.  Entitlement to service connection for fibrocystic breast disease, to include breast cancer.

7.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right ankle disability.

8.  Entitlement to service connection for a right ankle disability.

9.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right shoulder disability.

10.  Entitlement to service connection for a right shoulder disability.

11.  Entitlement to an effective date earlier than March 18, 2008 for the grant of individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) from February 2006, December 2007, August 2009 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The claims for increased evaluations for a low back disability and a left knee disability were previously before the Board in September 2008.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2014 and at a travel board hearing at the above RO in March 2008.  Transcripts are of record.

The issues of increased evaluations for a low back disability, left knee disability, and a left heel spur at the plantar fascial, service connection for fibrocystic breast disease, to include breast cancer, a right ankle disability and a right shoulder disability, and entitlement to an effective date earlier than March 18, 2008 for the grant of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's sleep apnea had its onset in service.

2.  In August 2001, the RO denied service connection for a right shoulder disability.

3.  In September 2008, the Board found that new and material evidence had not been submitted to reopen the previously denied claim of service connection for fibrocystic breast disease.

4.  In August 2009, the RO denied service connection for a right ankle disability.

5.  Evidence added to the record since the August 2001 RO decision relates to unestablished facts necessary to substantiate the claim and raises the possibility of substantiating the claim of service connection for a right shoulder disability.

6.  Evidence added to the record since the September 2008 Board decision relates to unestablished facts necessary to substantiate the claim and raises the possibility of substantiating the claim of service connection for fibrocystic breast disease, to include breast cancer.

7.  Evidence added to the record since the August 2009 Board decision relates to unestablished facts necessary to substantiate the claim and raises the possibility of substantiating the claim of service connection for a right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Evidence added to the record since the September 2008 Board decision, denying reopening the previously denied claim of service connection for fibrocystic breast disease, to include breast cancer, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Evidence added to the record since the August 2009 RO decision, denying service connection for a right ankle disability, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  Evidence added to the record since the August 2001 RO decision, denying service connection for a right shoulder disability, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Sleep Apnea

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The service treatment records (STRs) show that in October 1996 the Veteran complained of difficulty sleeping.  The STRs do not show a diagnosis related to sleep apnea.  November 2007 VA treatment records indicate that the Veteran had been diagnosed with obstructive sleep apnea based on a sleep study.

The Veteran's sister wrote in a September 2009 statement that the Veteran did not sleep well and that she did not recall her sleeping through the night.  The Veteran's niece, who lived with her, wrote in March 2010 that the Veteran snored loudly.  A friend of the Veteran wrote in March 2010 that the Veteran would stop breathing while sleeping and snored loudly.

The Veteran testified at the June 2014 hearing that she had an erratic sleep schedule during service due to her duties, which led to her sleep apnea.  She wrote in a June 2014 statement that her roommate from 1993 complained that the Veteran woke her up with extremely loud snoring and that the Veteran woke up coughing and grasping for breath.  There were times during service when the Veteran went 24 to 30 hours without sleep at least three to four times a week.

The Board finds that the Veteran is competent to report that she experienced difficulty sleeping beginning in service, and that her reports of this problem are credible.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the statement from her sister corroborates that the Veteran had difficulty sleeping during service.  Since service connection may be granted for any disease first diagnosed after discharge when the evidence establishes a link to service, and since the competent and probative evidence of record is at least in equipoise as to whether currently diagnosed sleep apnea began in service, the Board finds that service connection for sleep apnea is warranted. 38 C.F.R. § 3.303(d).


II.  New and Material Evidence

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The RO denied service connection for a right shoulder disability and fibrocystic breast disease in August 2001.  At the time, the record contained STRs and VA examination reports.  The RO found that there was no disability related to the right shoulder.  In September 2008, the Board found that new and material evidence had not been submitted to reopen the previously denied claim of service connection for fibrocystic breast disease.  VA treatment records, private treatment records, VA examination reports, and lay statements had been added to the claims file.  In the August 2001 rating decision, the RO found that fibrocystic breast disease was considered a congenital or developmental defect that was unrelated to military service.  In the September 2008 decision, the Board noted that the newly submitted records did not show that the fibrocystic breast disease was not a congenital or developmental condition.  Service connection for a right ankle disability was denied by the RO in an August 2009 rating decision on the basis of there not being a diagnosed disability related to the right ankle.

The Veteran did not file a timely notice of disagreements with the August 2001 and August 2009 rating decisions in regards to the right shoulder and right ankle respectively, and no new and material pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decisions.  See Bond, 659 F.3d at 1367-8; Buie, 24 Vet. App. at 251-52; 38 C.F.R. § 3.156(b).  Thus, the decisions became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2013).   Furthermore, the September 2008 Board decision denying reopening of the claim of service connection for fibrocystic breast disease was not appealed and became final.  

The August 2001, September 2008, and August 2009 decisions are the last final decisions of record. The claims decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In order to reopen the claims, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Various pieces of evidence have been added to the record since the August 2001 and August 2009 rating decisions and the September 2008 Board decision.  In regards to the right shoulder, July 2006 VA physical therapy treatment records indicate that the Veteran had right shoulder pain.  A friend of the Veteran, a former co-worker, and the Veteran's sister wrote in separate September 2009 statements that the Veteran had pain in various areas that included the shoulders.  

The Veteran had a VA examination for the right shoulder in February 2012 at which she was diagnosed with degenerative joint disease.  She reported originally injuring the right shoulder during service while playing basketball and said that she had continued to have pain since then.  The Veteran could not sleep on her side, raise her arm over her head, or put the arm behind her back.  The examiner noted that the STRs did not show a diagnosis of degenerative joint disease of the right shoulder, and based on a review of the evidence of record he could not define a nexus between the present shoulder findings and any incident or occurrence in the military.  The examination report shows a current diagnosis but the nexus opinion cannot be given probative value because it does not consider the credible lay evidence of an in-service injury.  See Layno, 6 Vet. App. at 470.  The Veteran testified at the June 2014 hearing that she hurt her right shoulder in April 1981 playing basketball and was treated for a minor separation.

Regarding fibrocystic breast disease, private treatment records show that the Veteran was diagnosed with infiltrating ductal carcinoma of the right breast in 2005.  In May 2005 the Veteran underwent a right breast lumpectomy with axillary exploration, and she subsequently underwent chemotherapy and radiation treatment.  A private treating oncologist wrote in December 2005 that the Veteran had been diagnosed with fibrocystic disease of the right breast in 1999, which is sometimes a forerunner of carcinoma of the breast.  It was likely that she had developed cancer of the breast from fibrocystic disease of the breast.

Regarding the right ankle, at a June 2011 VA examination the Veteran complained of pain with any motion of the right ankle.  The Veteran was diagnosed with right foot heel spurs, but no opinion was provided whether there was a disability related to the right ankle.  At a February 2012 VA examination the Veteran was diagnosed with right ankle rheumatoid arthritis.  She reported ankle pain in the military after a heavy piece of equipment fell on her foot.  The ankle had progressively worsened over the years and motion was painful.  On examination there was a less movement than normal, pain on movement, and swelling. The examiner noted that the STRs were negative for right ankle problems and that her history was more compatible with rheumatoid arthritis than with any incident from military service.  The examination shows a current diagnosis, although the negative nexus opinion cannot be given probative value because it does not consider the credible lay evidence of an in-service injury.  See Layno, 6 Vet. App. at 470.  The Veteran's brother wrote in a June 2014 statement that when they were both in Germany in 1981 he found out that she injured her right ankle playing basketball.  The Veteran testified at the June 2014 hearing that she injured her right ankle in 1982 while playing basketball.

The Board finds the newly submitted evidence to be new and material, within the meaning of 38 C.F.R. § 3.156(a), and the service connection claims are reopened.  See Shade, 24 Vet. App. at 117.  Specifically, the new evidences suggests that the Veteran has disabilities of the right shoulder and right ankle as well as fibrocystic breast disease, to include breast cancer, that could be related to service.  Such evidence is presumed credible for the purposes of determining whether the evidence is new and material.  Thus, the additional evidence is both new and material, and the claims for service connection for a right shoulder disability, fibrocystic breast disease, to include breast cancer, and a right ankle ankle disability are reopened.


ORDER

Service connection for sleep apnea is granted.

New and material evidence having been submitted, the claim for service connection for a right shoulder disability is reopened, and to this extent only the appeal is granted.

New and material evidence having been submitted, the claim for service connection for fibrocystic breast disease, to include breast cancer, is reopened, and to this extent only the appeal is granted.

New and material evidence having been submitted, the claim for service connection for a right ankle disability is reopened, and to this extent only the appeal is granted.


REMAND

The Veteran last had a VA examination for her back and left knee in November 2008.  The last examination related to her left heel was in February 2010.  As such, VA is required to afford contemporaneous VA examinations to assess the current nature, extent and severity of these disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand these claims.   

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As discussed above, the opinions from the February 2012 examinations for the right shoulder and right ankle were insufficient because the examiners did not consider credible lay evidence of in-service injuries.  Therefore, new examinations must be obtained before the claims can be decided on the merits.  

In regards to fibrocystic breast disease, to include breast cancer, a VA examination must be scheduled in order to obtain an opinion on whether the Veteran's breast cancer is related to fibrocystic breast disease or is otherwise related to service.  Furthermore, another opinion should be obtained regarding whether the Veteran's fibrocystic breast disease is a congenital or developmental defect or disease.

Some disabilities are not deemed diseases or injuries for VA purposes.  38 C.F.R. § 3.303(c) (2011).  However, under certain circumstances, service connection may be granted for such disorders if they are shown to have been aggravated during service. See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In a precedent opinion, VA's General Counsel indicated that, for service connection purposes, there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect."  Congenital diseases may be service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, may not be service connected in its own right. However, service connection may be granted for additional disability due to disease or injury superimposed upon such defect in service.  VAOPGCPREC 82-90. Therefore, absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.

The assignment of disability ratings for the Veteran's low back, left knee and left heel may impact whether the Veteran is entitled to an effective date earlier than March 18, 2008 for the grant of a TDIU.  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998). 

VA treatment records to October 2010 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from October 2010 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that she may submit medical and/or lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of in-service and post-service right ankle and right shoulder disabilities and fibrocystic breast disease, to include breast cancer, and the nature, extent and severity of her low back, left knee and left heel disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to her low back, left knee, left heel, right shoulder, right ankle, and fibrocystic breast disease, to include breast cancer.  She should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.

3.  Thereafter, schedule the Veteran for appropriate VA examinations to identify the nature, extent and severity of her service-connected low back disability, left knee disability, and a left heel spur at the plantar fascial.  The claims folder should be made available to and reviewed by the examiners and all necessary tests should be performed.

4.  Schedule the Veteran for an appropriate VA examination for her right ankle disability.  The claims folder should be made available and reviewed by the examiner.  The examiner must opine as to whether it is at least as likely as not that any diagnosed right ankle disability, to include rheumatoid arthritis, is related to or had its onset during service.

The examiner must assume as credible the Veteran's reports that a piece of equipment fell on her ankle during service and that she injured the right ankle playing basketball during service.  

A complete rationale must be provided for all opinions.  If an opinion cannot be stated without resorting to speculation, the examiner must state why that is so.

5.  Schedule the Veteran for an appropriate VA examination for her right shoulder disability.  The claims folder should be made available and reviewed by the examiner.  The examiner must opine as to whether it is at least as likely as not that any diagnosed right shoulder disability, to include degenerative joint disease, is related to or had its onset during service.

The examiner must assume as credible the Veteran's reports that she injured her right shoulder during service while playing basketball.  

A complete rationale must be provided for all opinions.  If an opinion cannot be stated without resorting to speculation, the examiner must state why that is so.

6.  Schedule the Veteran for an appropriate VA examination for her fibrocystic breast disease, to include breast cancer.  The claims folder should be made available and reviewed by the examiner.  The examiner should answer the following:

Was the in-service fibrocystic breast disease due to a congenital defect (static) or congenital disease (capable or improving or deteriorating)?

If the fibrocystic breast disease was due to a congenital disease, what is the likelihood that it worsened during service?

Is it at least as likely as not that the breast cancer was caused or aggravated by the fibrocystic breast disease?

If the fibrocystic breast disease is a congenital defect, is it at least as likely as not that the breast cancer was superimposed on the fibrocystic breast disease during military service?

Is it at least as likely as not that the Veteran's breast cancer was present during military service or is otherwise related to service or developed within one year of discharge?

A complete rationale must be provided for all opinions.  If an opinion cannot be stated without resorting to speculation, the examiner must state why that is so.

7.  Then readjudicate the appeal.  If any benefits sought on appeal remain denied, the RO should provide the Veteran and her representative a supplemental statement of the case (SSOC), and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


